Citation Nr: 0201311	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-16 083A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision, which denied the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
perfected a timely appeal of this determination.

In August 1999, the veteran testified at a personal hearing 
held at the RO.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1989, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  This was a final disallowance of 
this claim.

2.  Evidence received since the December 1989 rating decision 
is so significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  The veteran's bilateral hearing loss did not increase in 
severity during his period of active military service.


CONCLUSIONS OF LAW

1.  The RO's December 1989 rating decision, which denied 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Upon receipt of the veteran's original claim seeking 
entitlement to service for bilateral hearing loss, VA 
rendered written notice dated in December 1989, which 
informed the veteran of the type of medical or lay evidence 
necessary to substantiate his service connection claim.  Upon 
receipt of the veteran's application to reopen his claim, 
previously denied by way of a December 1989 rating decision, 
VA sent written notice dated in October 1998.  The referenced 
letter advised the veteran regarding the particular type of 
evidence needed to support a request to reopen a previously 
denied claim.  Finally, the rating decisions, statements of 
the case, and supplemental statements of the case, which have 
been rendered during the pendency of this appeal, addressed 
the law and put the veteran on notice regarding the 
evidentiary shortcomings of his claim with respect to the 
information and medical evidence needed to support a request 
to reopen a previously denied claim, in addition to that 
which is necessary to substantiate a claim of entitlement to 
service connection.  

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.
The veteran has not alleged that there are any additional 
medical records related to his claim that VA has not already 
obtained, and indeed the Board is unable to identify any such 
evidence.  Finally, the veteran was also scheduled for a 
personal hearing at the RO in August 1999.  Thus, under the 
circumstances in this case, VA has satisfied both its duties 
to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the veteran's request 
to reopen a previously denied claim seeking entitlement to 
service connection for bilateral hearing loss is ready for 
appellate review.




B.  New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  The 
referenced claim was previously denied by the RO in a 
December 1989 rating decision.  In April 1999, the veteran 
filed his most recent application to reopen his previously 
denied claim.  Therefore, his application to reopen that 
claim was initiated prior to July 29, 2001, the effective 
date of the amended § 3.156, which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 66 Fed. Reg. 45620, 45629-30 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
claim to reopen, which is discussed below.  

As previously mentioned, by a December 1989 decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for bilateral hearing loss. This decision was 
based on the RO's finding that the veteran's bilateral 
hearing loss pre-existed service, and there was no evidence 
of permanent aggravation of this condition by virtue of his 
military service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's December 1989 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated December 1989.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In this particular case, the evidence added to the record 
since the December 1989 rating decision consisted of the 
following:  (1) an Officer Data Card indicating the veteran 
has a Bachelor of Science (B.S.) in Pharmacy, (2) A February 
1953 memo written by the veteran which advises that he does 
not desire to be considered for retention as a permanent 
officer in the regular Navy.  A subsequent notation from the 
veteran's Commander to the Chief of Naval Personnel, which is 
contained in the same memo, indicates that it is evident the 
veteran made his decision after long and careful 
consideration.  Moreover, the veteran was partly influenced 
by difficulties with his hearing, which involved two periods 
of hospitalization, although the hearing was not 
disqualifying at this time, (3) A July 1957 Quadrennial 
Examination, which indicates that upon clinical evaluation, 
the veteran's hearing was described as normal, (4) a March 
1999 chronological listing of the veteran's hearing problems, 
(5) A duplicate copy of the veteran's private December 1986 
audiological report now containing the notation that the 
veteran has mid and high frequency sensorineural hearing 
loss, with possible causes listed as loud noise exposure; 
aging (presbycusis), (6) A copy of a private August 1998 
audiological report indicating the veteran's pattern of 
[hearing loss] is highly consistent with a history of 
exposure to high noise levels and is not consistent with 
purely presbycusis loss, (7) personal testimony provided by 
the veteran at an August 1999 RO hearing and, (8) a more 
recent personal written statement submitted by the veteran in 
September 2000.  

Based on a close review of all of the above-referenced 
evidence, the Board finds that new and material evidence has 
been presented in the form of the veteran's private August 
1998 audiological report, wherein the examiner's notations 
are somewhat suggestive of a pattern of hearing loss not 
entirely attributable to presbycusis loss, but perhaps linked 
to in-service incurrence or aggravation.  Consequently, the 
veteran's August 1998 private audiological report is 
sufficient to reopen the veteran's previously denied claim.  
This evidence must be considered in light of all the 
evidence, both old and new, in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim, even 
though the RO previously determined that there was no new and 
material evidence to reopen the claim and, as such, never 
addressed the merits of the veteran's claim for service 
connection for bilateral hearing loss.  In Bernard v. Brown, 
supra, the Court held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question, an opportunity to submit such evidence and 
argument, and to address that question at a hearing, and; if 
not, whether the veteran has been prejudiced thereby.  Id.  
Here, the veteran has consistently made the same merit-based 
arguments throughout the course of the administrative 
adjudication process.  He has supplied evidence in response 
to having been put on notice by the RO regarding the type of 
evidence needed to reopen and substantiate his claim, and he 
has been afforded an opportunity for a hearing on the merits.  
More importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the new law.  Therefore, the Board concludes 
that the veteran is not prejudiced by the Board's present 
consideration of his claim on the merits.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).

C.  Service Connection

To establish service connection for a claimed disability, the 
facts as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(2001).  In this instant case, the evidence shows that 
bilateral hearing loss was clearly noted at the time of the 
veteran's induction examination.  Thus, the veteran was not 
entitled to the presumption of soundness upon acceptance and 
enrollment into service with respect to his hearing.  Id.  

Because the veteran had a pre-existing bilateral hearing loss 
condition prior to his entry into service, it must next be 
determined whether the veteran's bilateral hearing loss was 
aggravated during service.  In this regard, aggravation will 
be established by an increase in disability during service, 
absent a specific finding that the increase was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2001).

A review of the veteran's service medical records indicates 
that upon his induction into service in September 1950, his 
whispered voice test was 10/15 for his right ear and 8/15 for 
the left ear.  His stock volume was 8/13 for the right ear 
and 15/15 for the left ear.  It was noted that the veteran's 
defective hearing was not disqualifying; therefore, no waiver 
was required.

A treatment record dated in mid-January 1952 indicates the 
veteran sought treatment related to his hearing during 
service.  It was noted that hearing loss was first noticed 
when the veteran took his Navy physical in 1949.  The veteran 
had occasional pain in his ear at that time, and has had it 
intermittently since.  A notation indicates that upper 
respiratory infection had not affected his hearing loss.  It 
was further noted that the veteran had been around 
considerable firing, but he never 'felt it played a role.'  
The only time the veteran had any discharge from both ears 
was prior to entry into service.  On the occasion of this 
particular presentation for treatment, the veteran felt his 
hearing was progressively getting more severe.  The veteran's 
physical examination was negative, except for the finding of 
a 40 percent deflection of the veteran's septum to the left, 
bilateral palatine tonsillar tags, and moderate granular 
pharyngitis.  Finally, a repeat audiogram was advised.  

A service medical report dated January 22, 1952 contains the 
notation that the veteran was diagnosed with partial 
bilateral deafness, etiology unknown.

A follow up Ear Nose and Throat (ENT) examination in late 
January 1952 reflects that the veteran presented a history of 
having first noticed that approximately two years prior to 
this occasion, conversations did not seem as clear and 
distinct to him.  The veteran related that he was exposed to 
considerable gunfire aboard ship, and he felt that his 
hearing had become progressively worse and marked in the 
higher frequencies.  Lastly, it was noted that the veteran 
had constant bilateral tinnitus.  

Tuning fork tests showed good bone conduction as far as 512, 
1024, and 2048 was concerned.  The veteran's Rinne test 
results for his right ear were 67/36, with air conduction 
greater than bone conduction.  The veteran's Rinne test 
results for his left ear were 65/33, with air conduction 
greater than bone conduction.  The veteran's Schwabach test 
for the right and left ear was described as normal.  The 
veteran's Weber was lateralized to the right.  The veteran's 
conversational voice for the right ear was 32 and 33 for the 
left ear.  The veteran's whispered voice for the right was 8 
and 7 for the left.

The veteran had the following right ear audiometric loss: 
128/10, 256/15, 512/10, 1024/10, 2048/25, 4096/55, 8192/45.  
The veteran had the following left ear audiometric loss:  
128/5, 256/15, 512/10, 1024/10, 2048/25, 4096/60, 8192/60. 

After clinical audiographic testing, which was described as 
thorough and adequate, it was proved that the veteran had 
very serviceable hearing.  It was also noted that although 
the veteran had a slight high reception loss, this would not 
interfere with his hearing.  

In July 1952, the veteran was underwent an examination 
related to his promotion in the military.  During this 
examination, his whispered voice test for the right ear was 
10/15 and 8/15 for the left ear.  His stock volume for the 
right ear was 13/15 and 15/15 for the left ear.  It was noted 
that the veteran's condition was not considered disabling.

In August 1953, the veteran underwent a separation 
examination.  At this time, the veteran's whispered voice 
test for the right ear was 10/15 and 8/15 for the left ear.  
His stock volume for the right ear was 13/15 and 15/15 for 
the left ear.  The veteran was deemed physically qualified 
for release from active duty.

In November 1989, the veteran submitted his claim seeking 
entitlement to service connection for bilateral hearing loss.  
In conjunction with his claim, the veteran submitted copies 
of two private audiological reports dated in July 1985 and 
December 1986.  

The veteran's July 1985 private audiological report disclose 
test results that indicated puretone thresholds, in decibels 
of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
85
85
LEFT
10
15
45
95
95

The veteran's December 1986 private audiological report 
disclose test results that indicated puretone thresholds, in 
decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
40
85
85
LEFT
10
15
40
70
85

Based on the veteran's July 1985 and December 1986 
audiological evaluations, the veteran clearly has a current 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385 
(2001) (impaired hearing will considered to be a disability 
when the auditory thresholds for any of the frequencies at 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater).  Nevertheless, as it has been shown that the 
veteran's bilateral hearing loss pre-existed his entrance 
into service, the Board is now solely obligated to determine 
whether the veteran's pre-existing bilateral hearing loss was 
aggravated during service. 

In this respect, the Board finds that the veteran's service 
medical records are void of any evidence indicating his 
bilateral hearing loss underwent a permanent worsening in 
service.  While the veteran's service medical records do 
reveal some evidence of treatment and testing for his hearing 
loss in January 1952, these records did not reflect any 
recorded increase in the severity of the veteran's bilateral 
hearing loss. 
Rather, the veteran's overall service medical records reflect 
that based on a whispered voice test, the veteran's hearing 
loss remained consistent from the time he entered into 
service through his separation from service.  At the time of 
his entrance and separation examination, the veteran's 
whispered voice test was 10/15 for his right ear and 8/15 for 
the left ear, while his stock volume for both the right and 
left ear varied only slightly.  In July 1952, the results of 
a whispered voice test were identical to those of his 
entrance and separation examination.  It is also noteworthy 
that the veteran's hearing loss was not considered 
disqualifying at any point during his service from September 
1950 through August 1953.  Moreover, a July 1957 Quadrennial 
Examination report reflects that even four years after the 
veteran's discharge from service, his hearing was described 
as normal.  Consequently, in the absence of any evidence 
indicating that the veteran's pre-existing bilateral hearing 
loss underwent a worsening in service, the Board determines 
that the veteran's condition did not increase in severity 
during service.  For the same reasons, the presumption of 
aggravation is not invoked.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In rendering this decision, the Board has considered the 
findings from the veteran's private August 1998 audiological 
report, which disputes another previous December 1986 finding 
that the veteran has mild and high frequency sensorineural 
loss, with possible causes listed as loud noise exposure and 
aging (presbycusis).  According to the veteran's August 1998 
examiner, the veteran's pattern of hearing loss is highly 
consistent with a history of exposure to high noise levels 
and is not consistent with purely presbycusis loss.  With 
respect to the medical opinion submitted by the veteran, the 
Board notes that such opinion is equivocal at best.  The 
examiner has not fully explained, or provided a medical 
rationale as to how this determination was made.  Presumably, 
the examiner relied on the results of the veteran's 
audiological testing; however, there is no indication that 
the veteran's service medical records were ever reviewed 
prior to, or in conjunction with the examination of the 
veteran.  More importantly, there is no indication that the 
veteran ever disclosed that he entered active military 
service with a pre-existing hearing loss condition.  As such, 
the Board determines that the opinion rendered in the 
veteran's August 1998 audiological report is not probative as 
to the issue of whether the veteran's bilateral hearing loss 
underwent a permanent worsening (i.e. was aggravated) by 
virtue of his military service.  

Because the evidence of record does not indicate the 
veteran's pre-existing bilateral hearing loss was aggravated 
in service, the Board finds that service connection for the 
veteran's current disability is not warranted.  The Board has 
also considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application in this instance.  
Gilbert v. Brown, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened. 

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

